Citation Nr: 0724590	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-00 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
June to October 1975.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from March and August 
2003 rating decisions by the Waco RO.  In May 2007, the Board 
sought a Veterans Health Administration (VHA) medical 
advisory opinion in the matter of service connection for 
schizoaffective disorder.


FINDINGS OF FACT

1.  The veteran's schizoaffective disorder is reasonably 
shown to be related to his service.

2.  The veteran did not engage in combat, and a diagnosis of 
PTSD is not based on a verified inservice stressor.


CONCLUSIONS OF LAW

1.  Service connection is warranted for schizoaffective 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for PTSD is not warranted.  8 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
dates of award).  

The VCAA applies in the instant case.  Inasmuch as this 
decision grants service connection for schizoaffective 
disorder, there is no reason to belabor the impact of the 
VCAA on this issue.

A May 2003 letter (prior to the RO's initial adjudication of 
the PTSD claim) informed the veteran of evidence and 
information necessary to substantiate this claim, the 
information required of him to enable VA to obtain evidence 
in support of this claim, the assistance that VA would 
provide to obtain evidence and information in support of his 
claim, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  March 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards (See Dingess v. Nicholson, 19 
Vet. App. 473 (2006)).  A February 2004 statement of the case 
(SOC) and May 2004, December 2004, March 2005, May 2005, 
October 2005, January 2006, August 2006, and November 2006 
supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and also notified the veteran of what 
the evidence showed, of the governing legal criteria, and of 
the basis for the denial of the claim.  While complete notice 
was not provided prior to the initial adjudication of the 
claim, such defect does not affect the essential fairness of 
the adjudication process.  The appellant has clearly received 
all critical notice, and has had ample opportunity to 
respond/supplement the record after all critical notice was 
given.  The claim was thereafter readjudicated.  See August 
and November 2006 SSOCs.  The appellant is not prejudiced by 
any technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.  

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been examined by VA.  Evidentiary development is 
complete to the extent possible.  VA's duty to assist is met.

II. Factual Background

No pertinent abnormalities were noted on the veteran's March 
1975 service enlistment examination or in associated medical 
history.  Psychiatric evaluation was normal.  In September 
1975, a Chaplain referred him to mental hygiene consultation 
services, where the veteran reported that he wanted to get 
out of the Army.  He was referred back to his unit to talk to 
his CO about a discharge.  Approximately two weeks later the 
veteran was seen for a follow-up visit for viral syndrome 
and, at that time, the examiner indicated that he seemed 
depressed.  When questioned, he reported that he was very 
depressed about being in the Army and that he wanted to get 
out.  

The veteran's DD Form 214 reflects that he was separated from 
service in September 1975, and did not receive any award or 
decoration connoting combat.

1987 to 1992 private medical records include a July 1987 
mental health intake interview in which the veteran reported 
that he had been hospitalized for 24 hours the previous month 
for hitting his wife.  He reported that he was currently 
divorced and living with his family.  Beginning in August 
1988, he a total of nine psychiatric admissions during this 
time period.  The diagnoses included major depression (with 
or without psychotic features), and schizoaffective disorder.  
2001 and 2002 private medical records continued to reflect 
psychiatric treatment.

1999 to 2003 VA treatment records include a June 2000 brief 
screening for PTSD.  The veteran endorsed being threatened by 
a weapon; seeing someone badly injured or killed; being 
bothered by repeated memories, thoughts, or images of the 
stressful event in the past month; feeling distant or cut off 
from people in the past month; and being "super alert", 
watchful, or on guard.  The psychologist commented that the 
veteran's responses did not appear to be suggestive of 
military or combat-related PTSD.  They were suggestive of 
possible PTSD features, and could have been related to the 
Axis I diagnosis of depression.  A May 2003 biopsychosocial 
assessment indicates the veteran was referred to the clinic 
for possible PTSD secondary to repeated childhood sexual 
trauma from neighborhood high school girls.  The veteran 
indicated that he believed that verbal conflict and not being 
able to visit his baby daughter while in service may have 
contributed to his PTSD.  He reported that he had nightmares 
related to the military.  He recalled that someone pointed an 
M-16 at him in the military and that he saw someone beaten 
badly to the point where he almost died.  The veteran 
reported that he was "scared to death" all of the time 
while in the service and that the constant boom of cannon 
caused nervous problems.  Several tests were administered, 
and it was noted that the veteran scored in a range that was 
predictive of PTSD.  The psychologist reiterated that the 
veteran denied combat experience but had scary experiences, 
as described above, particularly the situation with the M-16, 
constant fear of an accident with all of the artillery 
firing, and seeing a man savagely beaten.  The diagnoses were 
PTSD and schizoaffective disorder.  

An April 2004 statement from the veteran's VA psychiatrist 
indicated that the veteran was in treatment for 
schizoaffective disorder and PTSD.  She opined that his PTSD 
was more likely than not related to his military experience 
and that his schizoaffective disorder was less likely than 
not related to his military service.  Several lay statements 
dated in May and October 2004 were submitted by individuals 
who knew the veteran.  The payee for his Social Security 
benefits indicated that she has known him for four years, and 
was aware of his symptoms and that during that time he 
suffered from mental illness.  A social worker, neighbors, 
and his landlord had also observed symptoms associated with 
the veteran's mental illness.

In September 2003 and March 2005 statements, the veteran 
asserted that his entire military experience was a stressor 
as he was constantly yelled at during training and weapons 
firing as if they were in real combat.

An August 2005 statement from the veteran's VA psychiatrist 
relates that she reviewed a copy of one of the veteran's 
service medical records that indicated he was depressed.  She 
opined that it was possible that this depression was an early 
manifestation of his current schizoaffective disorder.  

On April 2006 VA examination, the veteran's claims file was 
reviewed.  The examiner diagnosed schizoaffective disorder 
and opined that, based on a review of the claims file and 
history of the schizoaffective disorder, it less likely than 
not began in service.  

In June 2007, the matter was referred to VHA for review and 
an advisory medical opinion by a specialist.  A psychiatrist 
reviewed the claims file, and noted that it was clear the 
veteran had schizoaffective disorder.  He noted that the 
service records were sparse, and that there was no 
psychiatric evaluation or assessment.  Based on what was 
documented, statements regarding his mental status and 
diagnosis would be conjecture.  There was also no evidence 
from the time of his discharge until his first 
hospitalization, but there was reason to believe the 
veteran's level of functioning during that period was very 
low.  The psychiatrist related that given these constraints, 
the analysis must proceed according to the understanding of 
the disorder and its usual course.  He stated that depression 
was an early manifestation that was common in both 
schizophrenia and schizoaffective disorders.  One criterion 
for schizoaffective disorder was that the mood and psychotic 
symptoms did not always appear together, with one occurring 
without the other at various times.  The forced intimacy and 
high level of stimulation of barracks life was a common 
precipitant of symptoms in people with a diathesis toward 
schizophrenia/schizoaffective disorder.  In the veteran's 
case, the appearance of depressive symptoms as the initial 
presentation would be consistent with, but not indicative of, 
schizoaffective disorder.  He added that the veteran could 
have shown signs of psychosis at that time had he been given 
a psychiatric evaluation.  He found it noteworthy that the 
veteran was only in service for four months, which would 
indicate some serious problem, none of which was documented 
in the record.  This led the psychiatrist to suspect that 
those in contact with the veteran saw more than was entered 
into his records.  He also explained that the lack of 
psychiatric contact until 1987 could have been due to his 
living with and working for his mother.  The structure and 
possible family denial could have kept him out of care.  

The VHA psychiatrist opined that there was a 50 percent or 
greater probability that the veteran's schizoaffective 
disorder was related to his depression in service.  He 
explained that there was no element of the veteran's history 
that was inconsistent with his depression in the military 
being an early manifestation of his schizoaffective disorder.  
He added that the timing and circumstances of appearance of 
symptoms and the course were all consistent.  The absence of 
psychiatric evaluation and lack of any rationale for his 
discharge other than he wanted to get out opened up the 
possibility that he had some manifestations at the time.  In 
the absence of contradictory information, parsimony suggested 
that they are linked.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The veteran's diagnosis of schizoaffective disorder is well 
documented in the record and is not in question.  The record 
also shows that he complained of (and was observed to be) 
depressed in service.  What he must still show to establish 
service connection for this disability is that it is related 
to his service.  On that point there is conflicting evidence.  
In August 2005, his treating VA psychologist opined that the 
veteran's depression is service was possibly an early 
manifestation of his schizoaffective disorder.  On April 2006 
VA examination, the examiner opined that the veteran's 
schizoaffective disorder did not have its onset in service.  
The June 2007 VHA advisory opinion is essentially to the 
effect that the veteran's schizoaffective disorder was indeed 
manifested in service.  The Board finds this latter opinion 
the most probative of the three, as the consulting 
psychiatrist provides the most detailed explanation and 
discusses various nuances that were not addressed by previous 
examiners.  As this evidence supports the veteran's claim, 
the Board concludes that service connection for 
schizoaffective disorder is warranted.  

As for PTSD, to establish service connection for such 
disability requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where 
the veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Here, the veteran's service records reflect that he did not 
engage in combat, and he has made no assertions to that 
effect (treatment records indicate he specifically denied 
combat).  Consequently, to establish service connection for 
PTSD, there must be credible supporting evidence that an 
alleged stressor event in service on which a diagnosis of 
PTSD is based actually occurred.  

In his statements, the veteran attributes his PTSD to being 
subjected to the constant yelling and firing of weapons in 
service.  Other stressors reported in treatment and 
examination records were that an M-16 was held to his head 
and that he witnessed a man being beaten almost to the point 
of death.  While the diagnoses of PTSD in the record link the 
diagnoses to such stressors, the occurrence of these 
stressors has not been, and is not capable of being, 
verified.  The veteran's vague account of witnessing a man 
being severely beaten in service did not include any 
verifiable details (i.e., names, location, date) and the 
incidents involving the M-16 and being yelled at constantly 
are not incidents capable of official verification.  
Furthermore, military service in general, to include the 
firing of weapons, is too broad in scope to be considered a 
stressor event.  While the veteran's VA psychiatrist and a 
psychologist appear to have acknowledged/conceded that a 
stressor event occurred, credible supporting evidence of an 
in-service stressor cannot consist solely of after the fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  

Without credible evidence corroborating a stressor event in 
service, a threshold requirement for establishing service 
connection for PTSD is not met (see 38 C.F.R. § 3.304(f)); 
consequently, service connection for PTSD is not warranted.   


ORDER

Service connection for schizoaffective disorder is granted.

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


